UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-2140


IGOR BELYAKOV,

                 Plaintiff – Appellant,

           v.

MICHAEL O. LEAVITT, Secretary,

                 Defendant – Appellee.




                             No. 07-2141



IGOR BELYAKOV,

                 Plaintiff – Appellant,

           v.

MICHAEL O. LEAVITT, Secretary, United States Department of
Health and Human Services,

                 Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:04-cv-04008-DKC)


Argued:   October 29, 2008                 Decided:   January 21, 2009
Before WILLIAMS, Chief Judge, MICHAEL, Circuit Judge, and John
T. COPENHAVER, Jr., United States District Judge for the
Southern District of West Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Bart Garry, Baltimore, Maryland, for Appellant.     Jason
Daniel   Medinger,  OFFICE   OF  THE   UNITED  STATES   ATTORNEY,
Baltimore, Maryland, for Appellee. ON BRIEF: Rod J. Rosenstein,
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Dr. Igor Belyakov filed two actions against his former

employer, the Secretary of the U.S. Department of Health and

Human Services (DHHS), under Title VII of the Civil Rights Act

of 1964, 42 U.S.C. § 2000e et seq.                  In the first action he

alleged that he was not selected for a new position in DHHS

because of his (Russian) national origin.                In the second action

he alleged that he was retaliated against (not retained in his

existing position) because he had filed an administrative claim

alleging   national    origin   discrimination.           The   district   court

entered summary judgment for DHHS in both cases, which have been

consolidated on appeal.     We affirm.

                                       I.

           Because these cases are before us on appeal from the

grant of summary judgment, we state the facts in the light most

favorable to the non-moving party, Belyakov.                    See Holland v.

Wash. Homes, Inc., 487 F.3d 208, 210 (4th Cir. 2007).                 Belyakov

began   working   in   December   of    1996   as    a   senior   postdoctoral

fellow at the National Cancer Institute (NCI), a division of the

National Institutes of Health (NIH), which in turn is a part of

DHHS.   Specifically, he worked in the Vaccine Branch, Center for

Cancer Research under Branch Chief Dr. Jay Berzofsky.                 Belyakov

was promoted to a Staff Scientist position in November 2001.

This appointment was for a five-year term that was potentially

                                       3
renewable for a second five-year term.            In 2002 two tenure track

positions became available in the National Institute of Dental

and Craniofacial Research (NIDCR), a separate division within

NIH.     Both positions were in the Oral Infection and Immunity

Branch headed by Branch Chief Dr. Sharon Wahl.                 The openings

were for a mucosal immunologist and a molecular immunologist.

Belyakov applied for both positions.

             NIH guidelines outline the standard procedures used to

fill tenure track positions within the institutes and centers

that form NIH.       The guidelines contemplate the formation of a

search      committee      that    includes    among    its   membership     a

chairperson who is an expert in the scientific field, a woman

scientist advisor, a scientist who identifies him- or herself as

an under-represented minority, a representative of the Office of

Equal Opportunity and Diversity Management, and a representative

nominated     by   NIH’s    Deputy    Director   of    Intramural     Research.

Additionally, the guidelines contemplate that the Chief of the

Lab    or   Branch   with    the     open   position   will   serve    on   the

committee.      The search committee has several responsibilities,

the most significant of which is as follows:

       The   search  committee   members   shall   review   all
       applications  received   that   are  judged   at   least
       minimally qualified.    Likely candidates are invited
       for presentation of a seminar and interviews as
       appropriate.  These are scheduled so that a majority
       of the scientists on the search committee can
       participate.  A short list (no more than 2 or 3) of

                                        4
      highly qualified candidates, [should be] prepared by
      the Committee Chair.

J.A. 732.

             According     to    the     guidelines,        this       short    list    of

candidates     is     reviewed     by    the     Lab   or    Branch          Chief,    who

recommends a candidate to a Selecting Official.                         The guidelines

contemplate        that   the    Scientific       Director        of     the     relevant

institute or center will serve as the Selecting Official unless

he or she serves on the search committee.                     In that event, the

guidelines indicate that the Director of the institute or center

will serve as the Selecting Official.                  Finally, the Scientific

Director must forward the name of the selected candidate, for

review and approval, to the Director of the relevant institute

or center and to the Deputy Director for Intramural Research.

The   guidelines      specifically      note    that   modifications            to    these

procedures are appropriate in individual cases depending on the

seniority     and     expertise        level    desired      in        the     individual

ultimately selected.

             The     search     process        used    to     fill       the      mucosal

immunologist position in the Oral Infection and Immunity Branch

was   modified      in    one    significant      respect.             The     guidelines

contemplated       that   Dr.    Henning       Birkedal-Hansen          as     Scientific

Director of NIDCR would act as the Selecting Official unless he

served on the search committee, in which case NIDCR’s director,


                                           5
Dr. Larry Tabak, would serve as the Selecting Official.                                In this

case, however, Wahl, the Branch Chief, served as the Selecting

Official.     The record does not indicate why Wahl served as the

Selecting Official, but it does establish that Wahl assumed that

position at the start of the search process.                                The procedures

used were otherwise largely unmodified from those suggested by

the   guidelines.           Wahl     initially       drafted      a       list    of    search

committee members that complied with the criteria specified in

the   guidelines.           That    list    was     approved         by    the     Scientific

Director,     Birkedal-Hansen,             and      NIH’s      Deputy        Director         of

Intramural Research, Dr. Michael Gottesman.                           Once formed, the

search committee winnowed down the twelve applicants for the

mucosal immunologist position to two candidates: Belyakov and

Dr. Wanjun Chen.

             Belyakov had also been selected as a top candidate for

the   molecular       immunologist         position.           The    search        committee

created     for     that    position       had,     in   fact,       already        scheduled

Belyakov     to   present     a     seminar       when   the    mucosal          immunologist

search committee informed Wahl that Belyakov was also one of its

top candidates.          On becoming aware that he was a top candidate

for   both    positions,       Wahl      suggested       to     the       committees        that

Belyakov     give    a     single    seminar       attended     by        members      of   both

search     committees.             The   committees         would         then     separately

interview him.

                                              6
              Belyakov’s dual purpose seminar took place March 18,

2003,    as    did    his     interviews       with     the      molecular     immunologist

search committee and several other individuals.                               Early in the

afternoon Belyakov met individually with Wahl and then Tabak.

The     record      does     not     make     clear     which      position         Belyakov’s

interviews       with       Wahl    and     Tabak     related       to   or    whether        the

interviews related to both positions.                         Belyakov asserts that in

his interview with Tabak, Tabak told him that “there were too

many    Russians       at     NIDCR     already.”           J.A.    440.         Thereafter,

Belyakov       presented        his     dual        purpose      seminar      and     answered

questions.            Following       the      seminar        Belyakov     met      with      the

molecular immunologist search committee as a group, and then he

met    individually         with     senior    investigators         working        in    Wahl’s

laboratory.         One of these senior investigators, Nick Ryba, was a

member of the mucosal immunologist search committee, although

there    is    no     indication       that    he     interviewed        Belyakov        in   his

capacity as a member of that search committee.

              The        molecular           immunologist            search         committee

recommended two candidates (Belyakov was not one of them) to

Wahl,    who     in     turn       recommended       one    of     those   candidates          to

Birkedal-Hansen.            NIDCR director Tabak ultimately decided not to

fund a molecular immunologist position in Wahl’s Branch.

              The mucosal immunologist search committee proceeded by

interviewing          Dr.      Wanjun       Chen      and     attending       his        seminar

                                                7
presentation.       The search committee never met as a whole to

interview Belyakov.       Nevertheless, several members of the search

committee     attended   Belyakov’s      seminar      and     one    member    of    the

committee, Ryba, individually interviewed Belyakov following the

seminar.      The search committee appears to have had at least one

discussion after both candidates’ seminars.                   In that discussion

“no-one . . . stood up for [Belyakov] as the better candidate.”

J.A. 565.      In a letter dated September 5, 2003, the Chair of the

search   committee     wrote   a     letter   to    Wahl     indicating       that   the

committee considered Belyakov and Chen the top candidates for

the mucosal immunologist position.                 The letter also said that,

“of the two candidates, Dr. Wanjun Chen was judged to be the

somewhat stronger candidate.”           J.A. 544.

              On September 23, 2003, Wahl informed Belyakov that the

search     committee     had       recommended       Chen     for      the     mucosal

immunologist     position      and    that    she    and     Birkedal-Hansen         had

concurred in this recommendation.              Two days later Belyakov sent

a letter to Gottesman complaining about inequities in the search

process.      Gottesman agreed to look into the matter, noting that

Chen’s appointment could not be finalized without his approval.

His   staff    began   contacting      and    interviewing          members    of    the

search     committee     to     determine          whether     there      were       any

irregularities.        On October 10, 2003, Birkedal-Hansen formally

concurred in the recommendation of Chen and sought approval from

                                         8
both Tabak and Gottesman to appoint Chen to the position.                      By

letter dated January 22, 2004, Gottesman informed Belyakov that

he had completed his inquiry into the search process and had

concluded that Belyakov had been provided a fair opportunity to

compete   for   the      position.        Shortly    thereafter,      Gottesman

formally approved Chen.

           After contacting an Equal Employment Opportunity (EEO)

counselor on February 23, 2004, Belyakov filed a complaint with

the Equal Employment Opportunity Commission (EEOC) alleging that

his non-selection for the mucosal immunologist position was due

to national origin discrimination and age discrimination.                  The

EEOC dismissed his complaint as untimely, but DHHS has since

conceded that the complaint was timely filed.                Belyakov filed a

complaint in district court against DHHS on December 23, 2004.

Belyakov’s   complaint      alleged   national       origin    discrimination

under Title VII, 42 U.S.C. § 2000e-2, and a violation of the Age

Discrimination in Employment Act of 1967, 29 U.S.C. § 623.                     He

later   withdrew   his    age   discrimination      claim.     DHHS    filed    a

motion for summary judgment on March 14, 2007.

           While   pursuing     his   EEO    action,    Belyakov      continued

working in the Vaccine Branch of the Center for Cancer Research

under Branch Chief Dr. Jay Berzofsky.               Their relationship grew

increasingly strained.       Berzofsky claims that Belyakov



                                      9
       became more and more confrontational and antagonistic
       not only with me, but with the other scientists in the
       Branch and some outside collaborators.    Dr. Belyakov
       several times refused to follow my direct orders and
       would become overly insubordinate. . . . As time went
       on the problems with him started becoming more and
       more frequent, reaching a crescendo in May 2005 when I
       was forced to issue Dr. Belyakov an official reprimand
       in writing.

J.A.   259-60.        Belyakov   alleges     that    Berzofsky    treated     him

inequitably   by   limiting      his    resources,    access     to   equipment,

authorship    opportunities,      and    sick   leave.    During      this   time

Berzofsky informally rebuked Belyakov at least once for ignoring

his instructions.        He wrote an email to Belyakov on April 20,

2005, indicating that he was “very concerned and displeased” to

learn that Belyakov had contacted a publication to question why

it   had   rejected    his   submission,      even    though   Berzofsky      had

explicitly told Belyakov not to contact the publication.                     J.A.

283.

            Berzofsky issued an official reprimand to Belyakov in

May 2005.     Although the reprimand referred to one incident in

September 2002 in which Belyakov was allegedly “insubordinate in

refusing to include data from a collaborator” in a study, J.A.

285, the bulk of the incidents referred to in the reprimand took

place between February and May 2005.            The reprimand asserts that

Belyakov refused to make changes to jointly authored manuscripts

that Berzofsky requested as the senior author; that Belyakov

objected to scheduling changes in a manner that was disruptive

                                        10
and    that    undermined      Berzofsky’s      authority;    and    that    Belyakov

lost    his    temper    over    several     decisions      Berzofsky      made   with

respect to Belyakov’s collaborations with other scientists.                         In

November 2005 Berzofsky informed Belyakov that his appointment

would not be renewed when it expired the following year.

              Belyakov filed a complaint with the EEOC on January

13, 2006, alleging that the decision not to renew his position

in the Vaccine Branch was in retaliation for prior EEO activity

and    because    of    national   origin       discrimination.       On    April    4,

2006, Belyakov further submitted an affidavit to the EEOC in

which he asserted that Berzofsky had treated him inequitably in

various ways and had issued him an official reprimand.                              The

affidavit suggests that at least some of Berzofsky’s conduct was

in retaliation for Belyakov’s prior EEO activity and because of

Belyakov’s national origin.            The EEOC issued a final decision

denying Belyakov’s claims on August 20, 2006.                   Belyakov filed a

complaint against DHHS on November 11, 2006.                  He alleges illegal

retaliation under Title VII, 42 U.S.C. § 2000e-3.                    Belyakov also

filed a motion to commence discovery.                  DHHS filed a motion to

dismiss or, in the alternative, for summary judgment on January

22, 2007.

              On September 6, 2007, the district court granted DHHS

summary       judgment    in    both   cases.         The    court    also    denied

Belyakov’s motion to commence discovery in the retaliation case.

                                           11
Belyakov timely appealed those determinations, and the two cases

have been consolidated.

                                       II.

            We   first    address    Belyakov’s      claim    that     his    rights

under Title VII were violated when he was not selected for the

mucosal immunologist position in the Oral Infection and Immunity

Branch of NIDCR because of national origin discrimination.                          We

review de novo the district court’s grant of summary judgment to

DHHS on this issue.            Hill v. Lockheed Martin Logistics Mgmt.,

Inc., 354 F.3d 277, 283 (4th Cir. 2004).                   “Summary judgment is

appropriate      ‘if     the     pleadings,       depositions,       answers        to

interrogatories,       and     admissions    on    file,    together    with       the

affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a

judgment as a matter of law.’”          Id. at 283 (quoting Fed. R. Civ.

P. 56(c)); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986).     The court must construe the evidence in the record in

the light most favorable to the nonmoving party and draw all

reasonable inferences in his favor.               Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986).              But, there must be “sufficient

evidence favoring the nonmoving party for a jury to return a

verdict for that party.          If the evidence is merely colorable, or

is   not    significantly        probative,       summary    judgment        may    be

granted.”    Id., at 249-50 (internal citations omitted).

                                       12
              Title VII makes it unlawful for an employer “to fail

or refuse to hire or to discharge any individual, or otherwise

to   discriminate         against    any    individual       with        respect     to     his

compensation,        terms,    conditions,          or   privileges       of    employment,

because    of      such    individual’s        race,     color,    religion,         sex,    or

national origin.”           42 U.S.C. § 2000e-2(a)(1).                 Belyakov, who was

born in Russia, argues that DHHS failed or refused to hire him

in a new position because of his national origin.                              Belyakov may

prove this alleged violation of Title VII in either of two ways:

(1) by “using any direct or indirect evidence relevant to and

sufficiently        probative”      of     discriminatory         purpose       or   (2)    by

using the burden-shifting approach outlined in McDonnell Douglas

Corporation v. Green, 411 U.S. 792 (1973).                        Rhoads v. FDIC, 257

F.3d   373,     391-92      (4th    Cir.    2001).        Belyakov        argued     to     the

district   court      that    there      was     sufficient       direct       evidence      of

discrimination        to     withstand       summary       judgment        and,      in     the

alternative, that he was able to succeed under the McDonnell

Douglas burden-shifting approach.                    The district court rejected

both arguments.            On appeal Belyakov argues only that summary

judgment      was    not    appropriate        in    light   of        sufficient     direct

evidence of discrimination.

              To     overcome       summary      judgment         by     proving      direct

evidence      of    discriminatory         purpose,       Belyakov       must     point      to

“evidence of conduct or statements that both reflect directly

                                            13
the alleged discriminatory attitude and that bear directly on

the    contested        employment            decision.”            Brinkley     v.    Harbour

Recreation       Club,      180    F.3d       598,   607     (4th    Cir.     1999)    (quoting

Fuller     v.     Phipps,         67    F.3d     1137,       1142      (4th    Cir.    1995)).

Discriminatory         purpose         need    not     be    the    sole    reason     for    the

employment decision, but it must play a motivating role in the

decision.        42 U.S.C. § 2000e-2(m); Baird v. Rose, 192 F.3d 462,

470 (4th Cir. 1999).

             Belyakov argues that Dr. Tabak’s statement that “there

were   too      many   Russians         at     NIDCR    already”       constitutes      direct

evidence of discrimination.                   When this statement is construed in

the light most favorable to Belyakov, it reflects discriminatory

animus.      Discriminatory animus is not enough by itself, however;

there must also be a showing that Tabak was responsible for the

decision        not    to    hire       Belyakov.             “[T]he       plaintiff    [must]

present[]       sufficient         evidence      to     establish       that    [the    person

allegedly acting pursuant to a discriminatory animus] was the

one ‘principally responsible’ for, or the ‘actual decisionmaker’

behind, the action.”               Hill v. Lockheed Martin Logistics Mgmt.,

Inc., 354 F.3d 277, 288-89 (4th Cir. 2004) (citing Reeves v.

Sanderson, 530 U.S. 133, 151-52 (2000)).                               The district court

concluded that the actual decisionmaker in this case was Deputy

Director     Gottesman        whose       approval          was    required    in     order    to



                                                14
finalize     Chen’s     appointment          to        the        mucosal     immunologist

position.

            Belyakov agues that Gottesman may have been the actual

decisionmaker with respect to the decision to hire Chen, but not

with respect to the non-selection of Belyakov.                               Belyakov had

already been eliminated from the search process by the time the

decision reached Gottesman.                 Certainly, a search process that

eliminates candidates because of discriminatory animus is not

insulated    under     Title    VII    by    virtue          of    the    fact    that   non-

discriminatory personnel decisions are later made with respect

to remaining candidates.              In this case, however, there is no

evidence      that     Tabak,         who        was        allegedly       acting       with

discriminatory animus, was responsible for the decision not to

select     Belyakov.          Tabak     attended            Belyakov’s        seminar     and

interviewed Belyakov the morning of the seminar.                             But a number

of NIDCR scientists who were not part of the search process

attended the seminar.           Participation and questioning from the

scientific community appears to have been expected and required

so that the search committee members present had an opportunity

to see Belyakov answer questions and interact with scientists in

the     pertinent     field     of     research.            Five     senior       scientists

unaffiliated    with    the    molecular          immunologist           search   committee

interviewed    Belyakov       that    day.        There       is    no    suggestion     that

these     scientists     were        involved          in     any     search      committee

                                            15
decisions.           Thus,    the    fact    that    someone       participated       as   an

interviewer does not prove that he or she also participated in

search committee decisions.

            Tabak was not on the search committee, and there is no

evidence that Tabak influenced the committee in its decision not

to     select     Belyakov.         The     search     committee           chair   sent     a

recommendation letter to Wahl indicating that both Belyakov and

Chen    “were     excellent        young    scientists      with     very     considerable

promise,” but that, “of the two candidates, Dr. Wanjun Chen was

judged to be a somewhat stronger candidate.”                          J.A. 544-45.         It

made clear that the committee “considered Dr. Wanjun Chen as the

top candidate.”            J.A. 545.         Belyakov fails to establish that

Tabak had any responsibility over the decision not to select

him.

            Belyakov notes that Tabak approved the decision of the

search    committee        and     recommendation      of     Wahl    to     select   Chen.

Tabak’s approval simply meant that the ultimate decision was

referred     to      Gottesman.            Gottesman    did     not    approve        Chen’s

selection       in    a    perfunctory       way.      Rather,        he    responded      to

Belyakov’s concerns about the propriety of the search process by

conducting an independent review.                   Gottesman’s staff interviewed

every    member       of     the    search    committee       to     determine     whether

Belyakov had a fair opportunity to apply for the position and,

if not, whether to re-open the process.                            The extent of this

                                              16
inquiry        suggests         that      Gottesman       was        truly      the      final

decisionmaker,          and      there     is     no      evidence       that       he   bore

discriminatory animus toward Russian-born applicants. For these

reasons, the award of summary judgment to DHHS was appropriate

on Belyakov’s national origin discrimination claim.

                                            III.

               We next consider Belyakov’s claims that Dr. Berzofsky

took adverse employment actions against Belyakov in retaliation

for Belyakov’s prior EEO activity.                       Belyakov filed a complaint

with    the    EEOC     in      January    2006    alleging       that       Berzofsky     had

declined       to    renew       Belyakov’s       Staff     Scientist         position      in

retaliation for Belyakov’s prior EEO activity.                           Belyakov later

claimed, and asserts in his complaint filed in district court,

that Berzofsky also retaliated in the following ways: he took

away    projects,          took     away     resources,         prevented          training,

eliminated          funding       for      projects,        eliminated             authorship

opportunities         on     projects,      prevented       job      applications        from

proceeding, made false accusations of sabotage, and issued an

official reprimand.              Belyakov claims that these adverse actions

were    also    taken      in    retaliation       for    his   prior        EEO   activity.

Belyakov never amended his EEO complaint to add these additional

claims.       He did, however, file an affidavit on April 7, 2006,

which, he says, covers these additional claims.                               The district

court     dismissed        the    additional       claims       on    the     ground     that

                                             17
Belyakov failed to administratively exhaust them.                        The court

then granted summary judgment to DHHS on the remaining claim

that Belyakov’s Staff Scientist position was not renewed due to

retaliation.     Belyakov appeals these rulings.

                                      A.

             “Before filing suit under Title VII, a plaintiff must

exhaust h[is] administrative remedies by bringing a charge with

the EEOC.”      Smith v. First Union Nat’l Bank, 202 F.3d 234, 247

(4th Cir. 2000).       The administrative charge does not strictly

delimit the claims a plaintiff may later make in federal court.

“[R]ather, the scope of the civil action is confined only by the

scope of the administrative investigation that can reasonably be

expected to follow the charge of discrimination.”                    Chisholm v.

U.S.   Postal    Serv.,     665   F.2d     482,     491     (4th     Cir.      1981).

Belyakov’s    formal   complaint   alleged        that    his    Staff    Scientist

position was not renewed in reprisal for prior EEO activity.                      He

argues that his other claims of retaliation -- that Berzofsky

took   away     projects,     resources,      and        training;       eliminated

authorship opportunities on projects; prevented job applications

from   proceeding;     made   false      accusations        of     sabotage;      and

formally     issued    Belyakov    an      official       reprimand       --    were

administratively exhausted because they fall within the scope of

a reasonable administrative investigation.



                                      18
             We    agree   that     administrative            investigation          of    the

official reprimand Berzofsky issued to Belyakov could reasonably

be expected to occur in light of Belyakov’s complaint.                                     This

reprimand was a prelude to the non-renewal of his appointment;

Berzofsky issued it in anticipation of terminating or declining

to   renew   Belyakov’s       appointment.             Indeed,    the     EEOC’s          final

decision     letter     discusses       the   official        reprimand       in     detail.

Belyakov thus exhausted the claim that the official reprimand he

received was the result of retaliation.

             The district court correctly dismissed the remaining

claims of retaliation, however.                 The claims that Berzofsky took

away    projects,      resources,       training,       funding,       and     authorship

opportunities,         hindered     job       applications,        and        made        false

accusations       of   sabotage    are     outside      the    scope     of    the    major

employment        decisions        that       a     reasonable           administrative

investigation      would    have    covered       in    light    of     Belyakov’s         EEO

complaint.

             Belyakov also argues that the affidavit he submitted

to the EEOC on April 7, 2006, was sufficient to administratively

exhaust the claims he failed to raise in his original complaint.

Belyakov argues that such an affidavit should shape the scope of

a reasonable EEOC investigation.                  See Ihekwu v. City of Durham,

129 F. Supp. 2d 870, 886 (M.D.N.C. 2000).                        Even if we were to

adopt   this      principle,      the     affidavit      was     not    sufficient          to

                                           19
require     an    expansion        of     the       scope     of    the     administrative

investigation to include Belyakov’s additional claims.                             The ten-

page affidavit describes a number of perceived inequities and

specific     disagreements          between         Belyakov       and    Berzofsky.       A

reasonable EEOC investigation here would not have included a

reorientation       of    efforts       to    sift      through     Belyakov’s      numerous

additional allegations against Berzofsky.

            Moreover, the affidavit was filed four months after

the original EEOC charge.               By that time, the EEOC investigation

was well under way.             Affidavits had already been solicited and

received     from     Berzofsky         and       Employee      and      Labor     Relations

Specialist Maria Gorrasi.                    Deputy Director of the Center for

Cancer Research, Douglas Lowy, had also substantially completed

an   affidavit.          Even    assuming         that   a   complainant’s         affidavit

might     affect     the        scope        of     a    reasonable         administrative

investigation, an affidavit filed late in the process, after an

administrative investigation has substantially advanced, cannot

be expected to significantly expand its scope.                            We thus conclude

that Belyakov failed to administratively exhaust all but two of

his claims.       While he did exhaust his claim that DHHS failed to

renew his appointment and issued him an official reprimand in

violation    of     Title       VII,    the       remaining     claims      were   properly

dismissed    on     the    ground       that      they   were      not    administratively

exhausted.

                                               20
                                          B.

              We    proceed    to     consider       whether     the     claims       that

Belyakov did administratively exhaust were nevertheless properly

rejected on summary judgment.              Here, we use the burden-shifting

framework suggested in McDonnell Douglas Corporation v. Green,

411    U.S.       792,   803-05       (1973),     for      evaluating      claims       of

retaliation under Title VII.             Under this framework the plaintiff

must establish a prima facie case of discrimination.                               “If a

prima facie case is presented, the burden shifts to the employer

to    articulate     a   legitimate      nondiscriminatory            reason    for     the

adverse employment action.”              Hill v. Lockheed Martin Logistics

Mgmt., Inc., 354 F.3d 277, 285 (4th Cir. 2004).                       If the employer

meets this burden of production, “the burden shifts back to the

plaintiff to prove by a preponderance of the evidence that the

employer’s stated reasons ‘were not its true reasons, but were a

pretext     for    discrimination.’”           Id.   at    285   (citing       Reeves   v.

Sanderson Plumbing Prods., Inc., 330 U.S. 133, 143 (2000)).

              To   establish      a   prima     facie     case   of   retaliation,        a

plaintiff must show (1) that he engaged in protected activity;

(2) that an adverse employment action was taken against him; and

(3) that there was a causal link between the protected activity

and   the     adverse    employment      action.     Laughlin      v.   Metro.     Wash.

Airports Auth., 149 F.3d 253, 258 (4th Cir. 1998).                         Belyakov’s

prior EEO complaint constitutes protected activity.                            See Price

                                          21
v. Thompson, 380 F.3d 209, 212 (4th Cir. 2004).                              Issuing an

official reprimand and declining to renew Belyakov’s appointment

are     adverse     employment        actions;       both    would      dissuade      “a

reasonable      worker    from       making     or    supporting       a     charge   of

discrimination.”        Lettieri v. Equant Inc., 478 F.3d 640, 650 n.2

(4th Cir. 2007) (quoting Burlington N. & Santa Fe Ry. Co. v.

White,    548   U.S.    53,    57    (2006)).        Finally,    evidence      that   an

employer acted only after becoming aware that an employee filed

a discrimination charge is sufficient to establish the causal

connection required under the third element of a prima facie

case.      Williams v. Cerberonics, Inc., 871 F.2d 452, 457 (4th

Cir. 1989).       Belyakov offers evidence suggesting that Berzofsky

became aware of his EEO activity in or shortly prior to an

August 6, 2004, meeting with scientists who had served on the

mucosal immunologist search committee.                      Belyakov         issued the

official    reprimand      May       27,   2005,     and    it   mostly      refers   to

incidents that occurred on or after February 17, 2005.                         Belyakov

was informed on November 7, 2005, that his appointment would not

be renewed when it expired the following year.                         There is thus

evidence that allows some loose inference of causality.                          “While

this    proof     far   from     conclusively        establishes       the    requisite

casual    connection,     it        certainly    satisfies       the   less     onerous

burden of making a prima facie case of causality.”                     Id. at 457.



                                           22
              When the plaintiff carries his burden of showing a

prima   facie       case    of   retaliation,      the     burden    shifts        to    the

defendant       to         articulate      a      legitimate,        non-retaliatory

justification for the adverse employment action.                           See Reeves,

530 U.S. at 143.            DHHS meets this burden.           Berzofsky said that

Belyakov became increasingly confrontational and insubordinate

and that he ignored direct orders and criticized Berzofsky in

private   and       in   public.        Even    Belyakov    acknowledges          that    he

criticized Berzofsky and suggested that Berzofsky was unethical.

Berzofsky’s dissatisfaction with this confrontational behavior

and how it affected relevant professional relationships is a

legitimate,         non-retaliatory       reason    for     issuing        an     official

reprimand      to     Belyakov     and,    later,     declining       to        renew    his

appointment.        DHHS thus satisfies its burden of production.

              The burden shifts back to Belyakov to demonstrate that

the non-retaliatory justifications offered by DHHS were not its

true reasons, but pretext for retaliation.                       Id. at 143.              We

conclude that Belyakov fails to put forth sufficient evidence to

show that the legitimate, non-retaliatory reasons proffered by

Berzofsky were false.              The evidence that Belyakov instigated

arguments and disobeyed instructions as Berzofsky describes is

unrebutted.         And, nothing in the record suggests that Berzofsky

did     not     believe          that      Belyakov        was      confrontational,

insubordinate, and disruptive.                 See Holland v. Wash. Homes Inc.,

                                           23
487 F.3d 208, 215 (4th Cir. 2007).                    In short, Belyakov fails to

provide evidence that “the defendant’s explanation is unworthy

of credence.”            Reeves, 530 U.S. at 147.              We therefore conclude

that    there       is   insufficient     evidence       of    pretext    to   withstand

summary judgment.

              Belyakov       also   argues     that    summary     judgment     was    not

appropriate         in     the   retaliation      case    because      there    was    not

adequate time for discovery.                  The district court declined to

permit Belyakov the opportunity to engage in discovery prior to

the entry of summary judgment.                We review that determination for

abuse    of    discretion.          Harrods    Ltd.    v.     Sixty    Internet     Domain

Names, 302 F.3d 214, 244 (4th Cir. 2002).                       “Generally speaking,

‘summary judgment [must] be refused where the nonmoving party

has    not    had    the    opportunity    to     discover      information     that    is

essential to his opposition.’”                Id. at 244 (quoting Anderson v.

Liberty Lobby, Inc. 477 U.S. 242, 250 n.5 (1986)).                             The party

opposing      summary        judgment     must     make       clear,     however,     that

discovery is essential to his opposition.                         Shafer v. Preston

Mem’l Hosp. Corp., 107 F.3d 274, 282 (4th Cir. 1997).

       If a party believes that more discovery is necessary
       for it to demonstrate a genuine issue of material
       fact, the proper course is to file a Rule 56(f)
       affidavit stating “that it could not properly oppose a
       motion for summary judgment without a chance to
       conduct discovery.” . . . Indeed, “the failure to file
       an affidavit under Rule 56(f) is itself sufficient
       grounds to reject a claim that the opportunity for
       discovery was inadequate.”

                                             24
Harrods     Ltd.,         302    F.3d     at     244     (quoting      Evans        v.     Techs.

Applications & Serv. Co., 80 F.3d 954, 961 (4th Cir. 1996).                                    We

have     recognized         that       there     may    be     circumstances         when     the

opposing party fails to file a Rule 56(f) affidavit, and yet it

is appropriate for a court to conclude that summary judgment is

premature.        Even in those circumstances, however, the nonmoving

party    must     “adequately          inform[]        the    district    court       that    the

motion    is    premature          and    that    more       discovery       is     necessary.”

Harrods Ltd., 302 F.3d at 244.

               Belyakov argues that an affidavit filed by his counsel

is a Rule 56(f) affidavit and that the district court abused its

discretion by failing to deny summary judgment in light of the

affidavit.        The affidavit Belyakov refers to seeks discovery on

“the     issues      of     a    causal        connection       between      the      protected

activity and adverse actions, as well as the issue of pretext.”

J.A.    427.         While       the     district       court    did     not      mention     the

affidavit       in    its       decision,       the     affidavit      was     in    no     event

sufficient      to    put       the    district       court    on   notice        that    summary

judgment was premature.                  Nothing in the affidavit invokes Rule

56(f) or suggests that a summary judgment decision should have

been deferred.            In fact, the affidavit states that “Plaintiff

has presented enough evidence to defeat summary judgment.”                                   J.A.

427.     It simply discusses the need for additional discovery in

order “to prove its case for trial.”                          J.A. 427.           Belyakov did

                                                 25
not adequately inform the district court that summary judgment

was premature and that additional discovery was necessary.               As a

result, Belyakov fails in his argument that inadequate discovery

made summary judgment inappropriate.          See Shafer, 107 F.3d at

282.   Because we conclude that Belyakov did not offer sufficient

evidence to create a material issue of fact with respect to

pretext,    we   affirm    the   district   court’s    grant   of   summary

judgment    to   DHHS     on   Belyakov’s   claims    of   retaliation     in

violation of Title VII.

                                     IV.

            The orders awarding summary judgment to DHHS in both

cases are

                                                                AFFIRMED.




                                     26